Citation Nr: 0910145	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  05-11 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.  

2.  Entitlement to service connection for a left hip 
disability.  

3.  Entitlement to service connection for a lumbar spine 
disability.  

4.  Entitlement to service connection for a left shoulder 
disability.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1963 to October 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) listed above, 
which, in pertinent part, denied service connection for 
disabilities affecting the knees, left hip, lumbar spine, and 
left shoulder.  

In July 2006, the Veteran testified before the undersigned 
Veterans' Law Judge via videoconference.  A transcript of the 
hearing is associated with the claims file.  

The issue of entitlement to service connection for a left 
shoulder disability is herein REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
provide notification when any further action is required on 
the part of the Veteran. 


FINDINGS OF FACT

1.  The competent and probative evidence of record is in 
approximate balance as to whether the Veteran's current 
bilateral knee disability is related to his military service.  

2.  The competent and probative evidence of record is in 
approximate balance as to whether the Veteran's current left 
hip disability is related to his military service.  

3.  The competent and probative evidence of record is in 
approximate balance as to whether the Veteran's current 
lumbar spine disability is related to his military service.  


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the Veteran, the Board 
concludes that his current bilateral knee disability was 
incurred as a result of active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2008).  

2.  Giving the benefit of the doubt to the Veteran, the Board 
concludes that his current left hip disability was incurred 
as a result of active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2008).  

3.  Giving the benefit of the doubt to the Veteran, the Board 
concludes that his current lumbar spine disability was 
incurred as a result of active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

In view of the fully favorable decision herein as to three of 
the issues on appeal, and the remand of the fourth, no 
further discussion of notice and assistance is needed at this 
time. 

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2008).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, including arthritis, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 
3.309(a).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

Review of the record reveals the Veteran currently has 
diagnoses of moderate bilateral knee arthritic changes; left 
hip degenerative joint disease, status post left total hip 
arthroplasty; severe lumbar spine degenerative disc disease; 
and moderate left shoulder degenerative joint disease.  The 
Veteran has asserted that service connection is warranted for 
these disabilities because they are related to his military 
service.  Specifically, the Veteran attributes his current 
diagnoses to his service as a paratrooper, which included 
training and 38 subsequent jumps.  The Veteran has reported 
that he experienced problems with his parachute on at least 
one occasion and, as a result, he landed very hard on the 
ground.  He believes the impact from repeated jumping and 
landing caused his bilateral knee, lumbar spine, left hip, 
and left shoulder disabilities.  

Due to the similar medical history and evidence related to 
these claims, as well as the similar disposition of the 
issues, the Board will address them in a common discussion.  

The Veteran' STRs do not document any complaints, treatment, 
or findings related to a bilateral knee, left hip, or lumbar 
spine disability.  The first time he is shown to have 
experienced problems with these joints was in February 2000.  
His examining physician, Dr. M.B.R., noted the Veteran has 
degenerative changes and lumbar stenosis affecting his lumbar 
spine, as well as degenerative arthritis of the left hip, and 
history of arthroscopic surgery on the left knee.  Subsequent 
post-service medical evidence shows the Veteran also has mild 
degenerative arthritis.  See July 2002 X-ray report.  
However, the post-service medical records do not contain any 
indication as to the etiology of the Veteran's bilateral 
knee, left hip, or lumbar spine disabilities.  

In support of his claim, the Veteran points to statements 
submitted by his private physician, Dr. M.B.R., which relate 
his current diagnoses to his military service.  In March 
2002, Dr. M.B.R. noted the Veteran's military service as a 
paratrooper and his post-service employment in the cement 
industry, which required heavy lifting.  Dr. M.B.R. opined 
that the Veteran's service as a paratrooper caused much of 
the degenerative joint disease he is experiencing, but he 
also noted that his post-service employment probably 
contributed to his current condition as well.  In rendering 
this opinion, Dr. M.P.R. stated that it is not uncommon for 
people who suffered a traumatic injury to do relatively well 
for a number of years, only to develop significant 
incapacitating degenerative arthritis in later years.  In 
November 2004, Dr. M.P.R. submitted a similar statement which 
also noted that the stress from the Veteran's multiple 
impacts, as a paratrooper, had led to the degenerative 
changes in his back, hips, knees, and shoulders.  

The Veteran was afforded VA examinations in December 2006 and 
December 2007, which provided medical opinions similar to Dr. 
M.B.R.'s opinion.  Review of the record reveals that both VA 
examiners reviewed the claims file, with the December 2007 
examiner, E.L., noting the Veteran's service as a 
paratrooper.  Both examiners opined that it is likely that 
the degenerative changes in his knees, left hip, lumbar 
spine, and left shoulder are related to his military service 
as a paratrooper in the Army.  The December 2007 examiner, 
E.L., noted that his opinion was based upon review of the 
claims file and the Veteran's medical history, which shows he 
was exposed to large amounts of wear and tear from jumping 
out of airplanes.  

In January 2008, the December 2007 VA examiner, E.L., 
submitted an addendum to his previous opinion.  E.L. opined 
that, based on the Veteran's report of suffering knee pain in 
1964 and undergoing a right knee meniscectomy in the 1970s, 
it is likely that the degenerative changes seen in the 
Veteran's knee are related to his service as a paratrooper.  
E.L. noted there were no complaints of knee pain in service, 
but he noted that jumping out of an airplane can certainly 
start a degenerative process, and that the Veteran reported 
undergoing a meniscectomy a few years after he got out of 
service.  As to the Veteran's left hip, lumbar spine, and 
left shoulder disabilities, E.L. stated he was unable to form 
an opinion without resorting to mere speculation, noting that 
the Veteran had essentially no relevant complaints during 
service or until the early 2000s.  He also noted that the 
Veteran's complaints could be related to his post-service 
employment at a cement factory.  

After carefully reviewing the evidence of record, the Board 
finds the preponderance of the evidence supports the grant of 
service connection for a bilateral knee disability.  While 
the STRs are negative for any complaints or treatment related 
to the Veteran's knees, the Veteran's treating physician, Dr. 
M.B.R., and the December 2006 and December 2007 VA examiners 
have determined that the Veteran's current bilateral knee 
disability is related to his service as a paratrooper.  The 
Veteran's DD Form 214 reflects that his military occupational 
specialty (MOS) was a weapons infantryman.  However, the 
Veteran's service personnel records reflect that he received 
the parachutist badge and the service treatment records 
reflect that he sustained an injury to his left foot during a 
parachute jump in April 1964, thereby corroborating his 
report of performing several jumps in service.  There is no 
opposing medical evidence of record, which suggests that the 
Veteran's bilateral knee disability is not related to his 
military service.  Therefore, the Board finds that service 
connection for a bilateral knee disability is warranted.  

After careful review of the evidence, the Board also finds 
the evidence is in relative equipoise with regrd to whether 
the Veteran's left hip and lumbar spine disabilities are 
related to his military service.  In making this 
determination, the Board does acknowledge that there are no 
complaints or treatment for a left hip or lumbar spine 
disability reflected in the STRs.  However, the Veteran's 
physician, Dr. M.B.R., and the December 2006 VA examiner 
opined that his left hip and lumbar spine are related to his 
military service as a paratrooper.  The Board notes that the 
December 2007 VA examiner initially related the Veteran's 
left hip and lumbar spine disabilities to military service, 
but, as noted, in January 2008, stated he was unable to 
provide an opinion without resorting to speculation due to 
the lack of reported complaints in service or until many 
years thereafter, as well as the Veteran's post-service 
employment.  

The Board considers the opinions provided by Dr. M.B.R., the 
December 2006 VA examiner, and December 2007 VA examiner to 
be competent medical evidence.  However, the Board notes that 
the probative value of the medical opinions is dependent upon 
whether the clinician had access to, or was otherwise 
informed of, the relevant facts of the case.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In this case, 
the Board finds that the relevant facts include the nature of 
the Veteran's service as a paratrooper, the lack of relevant 
complaints or treatment during service or for many years 
after service, the nature of the Veteran's post-service 
employment, and the medical history and progression of his 
disabilities since service.  

In evaluating the ultimate merit of the Veteran's claims, the 
Board notes that, although Dr. M.B.R. and the December 2007 
VA examiner provided different opinions as to whether the 
Veteran's left hip and lumbar spine are related to his 
military service, both had access to and considered all 
relevant facts in this case.  See statements from Dr. M.B.R. 
dated March 2002 and November 2004; see also January 2008 VA 
medical opinion.  The Board notes that both medical 
professionals provided medically valid and well-reasoned 
opinions.  Therefore, the Board finds that the evidence is 
approximately balanced as to whether the Veteran's left hip 
and lumbar spine disabilities are related to his military 
service, including his service as a paratrooper.  While the 
evidence shows the Veteran did not complain of left hip and 
lumbar spine problems until many years after service and his 
post-service employment involved heavy lifting, the evidence 
also shows that jumping from an airplane can initiate the 
degenerative process and that at least one of the Veteran's 
jumps was severe enough to cause musculoskeletal damage, 
albeit to his left foot.  

For the Veteran to be successful in his claim, he needs to 
show only that it is at least as likely as not that his 
current left hip and lumbar spine disabilities are related to 
his military service.  Here, we believe that standard has 
been met.  We do not believe that standard has been met with 
regard to the Veteran's left shoulder disability and, thus, 
that issue will be discussed below.  

Having weighed the evidence both in support of and against 
the Veteran's claims for service connection for bilateral 
knee, left hip, and lumbar spine disabilities, the Board 
concludes that the preponderance of evidence is not against 
finding in favor of the Veteran.  Therefore, without finding 
error in the previous action taken by the RO, the Board will 
exercise its discretion to find that the evidence is in 
relative equipoise, and will conclude that service connection 
for these disabilities is warranted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a bilateral knee 
disability is granted.  

Entitlement to service connection for a left hip disability 
is granted. 

Entitlement to service connection for a lumbar spine 
disability is granted.  


REMAND

In addition to the foregoing, the Veteran is also seeking 
service connection for a left shoulder disability.  

The service treatment records reflect that, in February 1965, 
the Veteran complained of pain in his left shoulder that was 
determined to be viral myositis.  The STRs show no additional 
complaints, treatment, or findings related to the left 
shoulder during service, including at his separation 
examination in October 1965.  

As noted, medical professionals have attributed the Veteran's 
left shoulder disability to his military service as a 
paratrooper.  See statements from Dr. M.B.R. dated March 2002 
and November 2004; see also December 2006 VA examination 
report.  However, as also noted, the December 2007 VA 
examiner reviewed the mater and was unable to provide a nexus 
opinion without resorting to speculation.  See January 2008 
VA medical opinion.  


The Board considers the evidence mentioned above to be 
competent medical evidence.  However, we find the medical 
evidence of record is inadequate as to the relationship 
between the Veteran's left shoulder and his military service, 
to include his service as a paratrooper and the in-service 
diagnosis of myositis.  Indeed, the Board finds that, while 
some medical professionals have related the Veteran's left 
shoulder problems to his service as a paratrooper, no medical 
professional has provided a fully articulate, sound 
explanation as to whether, or how his degenerative changes in 
the upper extremities resulted from parachute jumping.  In 
addition, no medical professional has addressed the Veteran's 
in-service diagnosis of viral myositis in February 1965.  In 
this regard, the Board notes that, in stating that he was 
unable to provide a nexus opinion without resorting to 
speculation, the December 2007 VA examiner noted there were 
essentially no complaints related to the left shoulder in 
service, without mentioning the February 1965 treatment 
record.  

Therefore, the Board finds that the medical evidence of 
record is inadequate on which to decide the claim involving 
the Veteran's left shoulder disability and, thus, an 
additional medical nexus opinion must be obtained.  

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim, and 
to ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.	Request that the December 2007 VA 
examiner review the claims file, 
including this Remand, and provide a 
follow-up opinion as to whether, and on 
what basis, the Veteran's current left 
shoulder disability is related to his 
military service.  If the December 2007 
VA examiner is unavailable, a medical 
professional knowledgeable in 
musculoskeletal disabilities should be 
obtained.  

a.  The medical reviewer should be 
requested to offer an opinion as to 
whether it is at least as likely as not 
(i.e., to a degree of probability of 50 
percent or more), or unlikely (i.e., less 
than a 50-50 probability) that the 
Veteran's current left shoulder 
disability is related to his military 
service, to include his service as a 
paratrooper and/or his complaints of left 
shoulder pain in February 1965.  A fully 
articulated, sound rationale must be 
provided for any opinion offered.  

b.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

c.  If it cannot be determined whether 
the Veteran's left shoulder disability is 
related to his active service, on a 
medical or scientific basis without 
invoking processes relating to guesswork 
or judgment based upon mere conjecture, 
the examiner should clearly and 
specifically so specify in the 
examination report, with an explanation 
as to why this is so.

2.  Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


